Citation Nr: 0816317	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  00-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to July 
1986.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in January 2007.  This matter was 
originally on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.   

The Board notes that the issue of entitlement to an 
evaluation higher than 10 percent for service-connected right 
inguinal hernia, post-operative was denied in the January 
2007 Board decision.  Thus, that issue has been adjudicated 
and is no longer before the Board.    

The Board again notes that the veteran's Board hearing 
request has been withdrawn, as previously explained in the 
introduction portion of the January 2007 decision.  

In April 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the Cleveland RO.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Resolving all benefit of the doubt in the veteran's 
favor, the Board finds that the evidence shows that the 
veteran's degenerative disc disease is related to his 
service-connected low back disability.  


CONCLUSION OF LAW

The veteran's degenerative disc disease is proximately due to 
his service-connected lumbosacral strain.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.

Analysis 

The veteran contends that his degenerative disc disease is 
secondary to his service-connected lumbosacral strain.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The Board notes that the medical evidence clearly shows that 
the veteran is currently diagnosed with degenerative disc 
disease.  Indeed, the veteran's VA treating physician, Dr. 
R.R., notes in a letter dated in February 2007 that the 
veteran has degenerative disc disease and a February 2007 
magnetic resonance imaging (MRI) report notes an impression 
of diffuse degenerative disc disease.  Additionally, the 
April 2004 VA examination report includes assessments of 
lumbosacral L4-L5 disc protrusion per MRI, L4-L5 mild disc 
degeneration per MRI, and L5-S1 disc protrusion per MRI.          

The Board also observes that the record contains both 
favorable and unfavorable competent medical opinion evidence 
regarding the question of whether the veteran's degenerative 
disc disease is related to his service-connected lumbosacral 
strain.  In support of the claim, Dr. R.R. wrote in his 
February 2007 letter that it was his opinion that the 
veteran's degenerative disc disease was related to the 
veteran's service-connected disability.  Conversely, the 
April 2004 VA medical examiner, Dr. B.I., concluded that the 
veteran's lumbosacral disc degeneration and disc protrusion 
were not secondary to the veteran's service-connected lumbar 
strain because the veteran did not have evidence of any disc 
problems until his work injury in 1995.  The Board notes that 
the veteran wrote in a February 2008 statement that Dr. 
R.R.'s opinion was based on review of the February 2007 MRI 
report as well as two past MRI reports provided to him by the 
veteran and the reports are attached to the physician's 
letter, which lends supports to the veteran's assertion.  The 
record further reflects that the April 2004 VA medical 
examiner's opinion was based on review of the claims folder 
at that time.       

After consideration of the foregoing, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the material issue of whether the 
veteran's current degenerative disc disease is related to his 
service-connected lumbosacral strain.  Resolving all benefit 
of the doubt in the veteran's favor, the Board finds that an 
award of service connection for degenerative disc disease of 
the lumbar spine on a secondary basis is warranted in this 
case.  38 C.F.R. § 3.310 (2007).  


ORDER

Entitlement to service connection for degenerative disc 
disease secondary to service-connected lumbosacral strain is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


